                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

KELLIE WALKER, et al.,

                      Plaintiffs,

       v.                                           Civil Action 2:17-cv-1037
                                                    Judge George C. Smith
                                                    Magistrate Judge Kimberly A. Jolson
VERNON P. STANFORTH, et al.,


                      Defendants.

                                    OPINION AND ORDER

       This matter is before the Court on Defendants’ Motion to Quash Subpoenas Duces

Tecum Issued By Plaintiff (Doc. 15). For the following reasons, the Motion is GRANTED.

I.     BACKGROUND

       Following her arrest in April 2016, Tiara Lin Adams (“Adams”) was booked into the

Fayette County Jail (the “Jail”). On June 13, 2016, while still a pre-trial detainee at the Jail,

Adams passed away following a drug overdose. Plaintiff Kellie Walker is the mother of Adams

and the Administratrix of Adams’ estate. (Doc. 1, ¶ 6). She and Plaintiff Thomas Walker are the

legal guardians of Adams’ daughter, I.G.S. (Id., ¶ 7). Defendants are Fayette County, Ohio and

a number of employees of the Fayette County Sheriff’s Office, including Vernon P. Stanforth

(“Stanforth”), the Sheriff of Fayette County; Matthew T. Weidman (“Weidman”), the Fayette

County Jail Commander; Cameron Hines (“Hines”), a Fayette County Jail Correctional Officer;

and Jordan Riley (“Riley”), a Fayette County Jail Correctional Officer. (Id., ¶¶ 8–12).

       A. Initial Overdose and Investigation

       The circumstances surrounding Adam’s fatal overdose and Defendants’ alleged failure to

prevent that overdose are the subject of the instant action. On April 15, 2016, Adams was
booked into the Jail as a pre-trial detainee and placed in general population. (Id., ¶¶ 40, 49).

Adams’ mental health deteriorated over the next month, and she was unable to make bail

following her June 3, 2016 indictment. (Id., ¶¶ 52–54, 58–59).

        In early June 2016, Adams was housed with a number of female prisoners in Unit 340A.

(Id., ¶ 60). On June 8, 2016, Meesha Pettiford (“Pettiford”), was arrested and booked into the

Jail on a charge of drug possession. (Id., ¶ 62). Correctional officers searched Pettiford upon her

entry into the Jail and found no contraband. (Id., ¶ 64). Although a canine unit alerted to

Pettiford’s groin area at the time of her arrest, the correctional officers did not conduct a body

cavity search. (Id., ¶¶ 63, 65). After booking, Pettiford was housed in Unit 340A with Adams.

(Id., ¶ 66).

        Pettiford allegedly informed the other prisoners in Unit 340A that she had drugs and drug

paraphernalia concealed in her vagina, which Adams and other prisoners helped remove. (Id.,

¶¶ 67–70). A prisoner subsequently informed a number of correctional officers that Pettiford had

brought drugs into the housing unit and that a number of prisoners, including Adams, had used

those drugs. (Id., ¶¶ 76–82). Adams subsequently overdosed, which correctional officers and

first responders treated with Naloxone. (Id., ¶¶ 88–97). After being revived, Adams was

transported to Fayette County Memorial Hospital for treatment. (Id., ¶ 98). She was discharged

from the hospital later that night. (Id., ¶ 99).

        The Jail initiated an investigation of Adams’ overdose. (Id., ¶ 102). Adams allegedly

informed correctional officers that Pettiford was the source of the drugs that she used. (Id.,

¶ 104). Pettiford and another inmate, Brooker Merritt, were removed from Unit 340A to a

booking cell, and a canine unit conducted a search of the Jail, alerting to the area around

Pettiford. (Id., ¶¶ 106–13). Correctional officers did not conduct a body cavity search of



                                                   2
Pettiford after the canine unit alerted. (Id., ¶ 114). The canine unit did not detect the presence of

narcotics on any other prisoners in Unit 340A. (Id., ¶¶ 116–17).

       While in the booking cell, Pettiford informed correctional staff that she still had drugs

concealed in her vagina. (Id., ¶ 128). Pettiford voluntarily removed two baggies from her vagina

and informed correctional staff that there were no other objects inside of her. (Id., ¶¶ 130–31).

No correctional officers performed a body cavity search to confirm that Pettiford had no

additional drugs or paraphernalia. (Id., ¶ 132). Shortly thereafter, Pettiford reported that she had

found another bag of drugs, which she provided to a correctional officer. (Id., ¶¶ 133–134).

Again, correctional officers did not perform a body cavity search to confirm that Pettiford had no

additional drugs or paraphernalia. (Id., ¶ 135).

       On June 9, 2016, correctional officers interviewed Pettiford about her possession of drugs

inside the Jail. (Id., ¶ 137). Pettiford promised that she did not have any other drugs on her

person. (Id., ¶ 140). Correctional staff performed no further searches or tests to confirm that

Pettiford did not have any drugs on her person. (Id., ¶ 141).

       B. Second Overdose

       Upon Adams returning to the Jail on June 8, 2016, correctional staff placed her in the

booking cell with Pettiford and Merritt. (Id., ¶¶ 143–144). Despite her prior promise, Pettiford

had allegedly retained drugs on her person or hidden them somewhere in the booking cell. (Id.,

¶ 155). Adams allegedly used those drugs. (Id., ¶ 157). By mid-afternoon on June 9, Pettiford

and Merritt were removed from the booking cell. (Id., ¶¶ 153–154). Later that afternoon around

5:00 PM, Adams complained of feeling sick. (Id., ¶ 157).

       Defendant Hines was on duty from 11:00 PM on June 9 to 7:00 AM on June 10. (Id.,

¶ 165). Early in Defendant Hines’ shift, Adams appeared to be “fine” and talked with Defendant



                                                   3
Riley and him. (Id.). Defendant Riley was on duty for the same time period and confirmed

Defendant Hines’ account. (Id., ¶ 166).

        Adams’ behavior changed around 3:00 AM on June 10. (Id., ¶¶ 167–69). According to

Defendants Hines and Riley, Adams appeared as if she was under the influence of drugs and

demonstrated signs of paranoia. (Id., ¶¶ 168–69). Defendant Riley texted his shift supervisor

regarding Adams’ condition and contacted Scioto Paint Valley Mental Health Center to advise

its staff of the situation. (Id., ¶¶ 170–71).

        Around 5:00–5:30 AM, Adams appeared to go to sleep. (Id., ¶ 177). Correctional

officers did not realize that Adams was unconscious when she failed to wake up for breakfast

shortly before 7:00 AM. (Id., ¶¶ 179–83). Defendant Weidman was called to the Jail’s booking

area around 1:00 PM. (Id., ¶ 183). Around that same time, EMS was called to the Jail. (Id.).

Adams was transported to the Fayette County Memorial Hospital where she was admitted around

2:00 PM. (Id., ¶ 190). Adams suffered a full cardiac arrest due to opiate overdose. (Id., ¶ 191).

        Later that day, Adams was transported to Ohio State University Hospital for further

treatment. (Id., ¶¶ 192–94). Several days later, on June 13, 2016, Adams passed away due to

acute intoxication by the combined effect of cocaine and fentanyl. (Id., ¶¶ 195–96).

        C. Investigation and Criminal Prosecution of Pettiford

        Jon Fausnaugh, a detective with the Fayette County Sheriff’s Office, and other law

enforcement officers investigated Adams’ overdoses and death. Before a grand jury, Fausnaugh

testified that, among other things, Pettiford either “[g]ave” Adams the drugs that caused her

death or “left” the drugs in the cell that Adams ultimately used, causing her death. (Doc. 16-1 at

58:17–59:3). Fausnaugh was the only witness to testify at the grand jury proceeding. (Id. at

68:14–69:2).



                                                4
          On May 5, 2017, Pettiford was indicted on charges of involuntary manslaughter;

corrupting another with drugs; illegal conveyance of drugs of abuse into a detention center;

possession of drugs - cocaine; and possession of drugs - fentanyl. (Doc. 27-6). On October 3,

2017, Pettiford pled guilty to illegal conveyance of drugs of abuse into a detention center and

corrupting another with drugs and was sentenced to a four-and-a-half-year prison term. (Id.,

¶ 201).

          D. The Complaint and Instant Motion

          Plaintiffs filed the Complaint (Doc. 1) on November 30, 2017. It sets forth their theory

of the case:

          This case arises from the deliberate indifference, recklessness, and gross
          negligence of correctional officers at the Fayette County, Ohio Jail which
          foreseeably caused the death of Tiara Lin Adams (“Ms. Adams”), a pre-trial
          detainee in their custody, from the combined effects of cocaine and fentanyl
          when, despite knowing that she had received illegal drugs smuggled in by another
          prisoner, had suffered an overdose from those drugs that required emergency
          hospitalization, and was struggling with opioid abuse and paranoid schizophrenia,
          for which she took prescribed medication, and based on their inadequate training
          and supervision by Fayette County and its Sheriff and the Jail Commander, they
          (1) placed her for hours upon return from her hospitalization in an open area
          beside the prisoner she had identified as her supplier and whom they believed to
          be her supplier, and (2) failed to monitor her continued use of drugs and emergent
          need for health care, in violation of her right to due process under the Fourteenth
          Amendment and their duty under the common law of the State of Ohio.

(Doc. 1, ¶ 1). Plaintiffs bring four claims against Defendants: (1) deprivation of due process

under the Fourteenth Amendment, (2) wrongful death, (3) gross negligence, and (4) loss of

consortium. (See generally Doc. 1).

          In their First Set of Interrogatories and Requests for Documents to Defendants, Plaintiffs

requested information regarding the grand jury proceedings that led to Pettiford’s indictment.

(Doc. 16-3 at 7–9). Defendants objected to the relevant interrogatories, (Doc. 16-4 at 2–3), and

allegedly did not produce responsive documents, (Doc. 16 at 2–4).

                                                  5
       On March 27, 2018, Plaintiffs served a subpoena duces tecum on Fayette County

Common Pleas Court Judge Steven P. Beathard, requesting “any and all records and transcripts”

from the Pettiford grand jury proceedings. (Doc. 15-1). On October 23, 2018, Defendants filed

the instant Motion (Doc. 15). After the parties completed the initial briefing on Defendants’

Motion, the Court issued an Order (Doc. 20) staying the case to give the parties the opportunity

to meet and confer regarding the subpoena and related discovery issues.

       “Plaintiffs subsequently filed a Petition in the Fayette County Common Pleas Court

requesting disclosure of select grand jury material pertaining to Ms. Pettiford’s indictment, based

on a showing of particularized need.” (Doc. 23 at 2). “On February 25, 2019, a hearing was

conducted in the Fayette County Common Pleas Court[.]” (Id.). Plaintiffs’ petition was denied,

(Doc. 25-1), and the parties filed supplemental briefs (Docs. 27, 29, 31) concerning Defendants’

Motion. The Motion is now ripe for resolution.

II.    STANDARD OF REVIEW

       Rule 45 of the Federal Rules of Civil Procedure governs third-party subpoenas. Fed. R.

Civ. P. 45. It permits parties in legal proceedings to command a non-party to, among other

things, produce documents. Fed. R. Civ. P. 45(a)(1). Upon a timely motion to quash, a court

“must quash or modify a subpoena” that “fails to allow a reasonable time to comply,” “requires

disclosure of privileged or other protected matter, if no exception or waiver applies,” or “subjects

a person to undue burden.” Fed. R. Civ. P. 45(d)(3)(A). “The party seeking to quash a subpoena

bears the ultimate burden of proof.” Hendricks v. Total Quality Logistics, LLC, 275 F.R.D. 251,

253 (S.D. Ohio 2011) (citing White Mule Co. v. ATC Leasing Co. LLC, 2008 WL 2680273, at *4

(N.D. Ohio June 25, 2008)).




                                                 6
III.   DISCUSSION

       Plaintiffs contend that the Pettiford grand jury materials are essential to their case. Under

their theory, Pettiford was responsible for Adams’ death, and Defendants were deliberately

indifferent, reckless, or grossly negligent in addressing the risk of harm that Pettiford posed to

Adams. Defendants, however, assert that Adams herself or other inmates were responsible for

her death. In Plaintiffs’ view, the Pettiford grand jury materials are necessary to prove their case

and rebut Defendants’ defense.

       “[T]he proper functioning of our grand jury system depends upon the secrecy of grand

jury proceedings.” Douglas Oil Co. of California v. Petrol Stops Nw., 441 U.S. 211, 218 (1979).

“Rule 6(e) of the Federal Rules of Criminal Procedure codifies the traditional rule of grand jury

secrecy.” United States v. Sells Eng’g, Inc., 463 U.S. 418, 425 (1983). It generally prohibits the

disclosure of any “matter occurring before the grand jury.” Fed. R. Crim. P. 6(e)(2)(B).

       Exceptions to that general rule are limited. A court can authorize the disclosure of grand

jury materials “at a time, in a manner, and subject to any other conditions that it directs . . .

preliminarily to or in connection with a judicial proceeding.” Fed. R. Crim. P. 6(e)(3)(E). The

party requesting disclosure must demonstrate a “particularized need” for the relevant grand jury

materials. Sells Eng’g, 463 U.S. at 443. To demonstrate a particularized need for grand jury

materials, the moving party must show “that the material they seek is needed to avoid a possible

injustice in another judicial proceeding, that the need for disclosure is greater than the need for

continued secrecy, and that their request is structured to cover only material so needed.”

Douglas Oil, 441 U.S. at 222.

       In an attempt to demonstrate a particularized need, Plaintiffs emphasize that Pettiford was

indicted for, among other things, involuntary manslaughter related to Adams’ death. They



                                                 7
maintain that Defendants must have presented some evidence to the grand jury to support the

involuntarily manslaughter indictment. That evidence is particularly significant here, Plaintiffs

argue, because Defendants did not indict any other inmates for Adams’ death. Despite their best

efforts in discovery, Plaintiffs assert that they have not been able to obtain a substitute for the

information presented at the Pettiford grand jury. According to them, “[f]ailing to disclose this

information, which is unavailable anywhere else, would be highly prejudicial to plaintiffs

because the criminal culpability in Meesha Pettiford’s case is the nexus to establishing civil

liability in the current proceeding.” (Doc. 27 at 11).

       A. Transcript of Fausnaugh’s Grand Jury Testimony

       Plaintiffs move for the disclosure of the transcript of Fausnaugh’s grand jury testimony

for two reasons.    (Doc. 16 at 10).     First, they argue that, in order to indict Pettiford for

involuntary manslaughter in the death of Adams, Fausnaugh must have “made party admissions

before the grand jury indicting Ms. Pettiford that it was her, not Ms. Adams, who brought th[e]

drugs into the jail.” (Id. at 4). Second, they contend that the transcript of Fausnaugh’s grand

jury testimony is necessary to refresh his recollection and for impeachment purposes. (Id. at 10–

13). In their view, “[w]ithout disclosure of grand jury material containing information regarding

the evidence presented to secure an indictment, which is unavailable elsewhere, Plaintiffs will

suffer an injustice and will be severely hampered in proving that Ms. Pettiford was the supplier

of the fatal drugs.” (Doc. 27 at 8).

       Plaintiffs have not demonstrated that disclosure of the transcript of Fausnaugh’s

testimony at the Pettiford grand jury is needed to avoid a possible injustice in this proceeding.

They deposed Fausnaugh on November 5, 2018. (See generally Doc. 16-1). At his deposition,

Fausnaugh testified regarding his investigation of Adams’ death and his testimony before the



                                                 8
Pettiford grand jury. He discussed Adams’ disclosure that Pettiford had provided the drugs

responsible for her initial overdose. (Id. at 29:16–30:15). And he recounted testifying before the

Pettiford grand jury that Pettiford was responsible for Adams’ death:

       Q.      Did you testify before the grand jury?

       A.      Yes.

       ...

       Q.      In order to have an indictment handed down for involuntary manslaughter
               did you testify that you believed that [Pettiford] gave [Adams] additional
               drugs in the booking cell that caused her death?

       A.      Gave or left. May have abandoned in the booking cell.

(Id. at 58:10–59:3).

       In light of this deposition testimony, it is unclear to the Court what possible injustice

disclosure of the transcript of Fausnaugh’s grand jury testimony would avoid. At his deposition,

Fausnaugh testified candidly regarding his testimony at the Pettiford grand jury proceeding and

his conclusion that Pettiford was responsible for Adams’ death. His testimony specifically

addressed the issue of whether “Ms. Pettiford was the supplier of the fatal drugs,” (Doc. 27 at 8).

Plaintiffs have, therefore, obtained the key testimony they need through a source other than the

grand jury transcript. Cf. In re Grand Jury Proceedings, 841 F.2d 1264, 1271 (6th Cir. 1988)

(“The Supreme Court has said ‘in weighing the need for disclosure, the court could take into

account any alternative discovery tools available’” (quoting Sells, 463 U.S. at 445)).

       To the extent Plaintiffs are frustrated by Fausnaugh’s inability to identify specific

evidence supporting his conclusion that Pettiford was responsible for Adams’ death, Plaintiffs

did not take advantage of the opportunity to explore that issue at Fausnaugh’s deposition.

Fausnaugh testified that he did not have any witnesses who observed Pettiford giving Adams the



                                                 9
drugs that caused her fatal overdose. (Doc. 16-1 at 58:2–9). Presumably, Fausnaugh concluded

that Pettiford gave Adams the drugs causing her fatal overdose based on a series of inferences:

Pettiford had smuggled drugs into the Jail; Adams and other inmates admitted that Adams

initially overdosed on drugs provided by Pettiford; Pettiford admitted to having drugs on her

person; while in the booking cell, Pettiford admitted to having additional drugs on her person;

upon returning to the Jail after her initial overdose, Adams was placed in the booking cell with

only Pettiford and Merritt; and Adams fatal overdose occurred in that cell in which she had no

contact with inmates other than Pettiford and Merritt. Before the grand jury, Fausnaugh could

have reasonably testified that this circumstantial evidence established probable cause to indict

Pettiford for involuntary manslaughter for the death of Adams. But Plaintiffs did not explore this

line of questioning at Fausnaugh’s deposition. On these facts, disclosure is not appropriate.

       Similarly unpersuasive is Plaintiffs’ argument that disclosure of Fausnaugh’s grand jury

testimony is necessary to refresh his recollection and resolve inconsistencies between his

deposition testimony and the sworn statements of other witnesses. (Doc. 16 at 10–13). The

Supreme Court has recognized that “the typical showing of particularized need arises when a

litigant seeks to use the grand jury transcript at the trial to impeach a witness, to refresh his

recollection, to test his credibility and the like.” Douglas Oil, 441 U.S. at 222 n.12 (citation and

internal quotations omitted). But when a litigant seeks to use grand jury transcripts for these

purposes, courts have recognized a number of limiting principles, two of which are relevant here.

First, grand jury materials may be disclosed to impeach a witness, to refresh his recollection or to

test his credibility regarding “material issues.” In re Special Grand Jury 89-2, 143 F.3d 565, 571

(10th Cir. 1998) (citing In re Grand Jury Testimony, 832 F.2d 60, 63–64 (5th Cir. 1987)).

Disclosing grand jury materials to impeach a witness regarding nonmaterial issues would



                                                10
undermine the secrecy that our grand jury system requires to function without any corresponding

benefit. Second, as Plaintiffs recognize, (see Doc. 16 at 12), “speculation” that grand jury

materials may allow a litigant to impeach a witness, to refresh his recollection, or to test his

credibility “does not satisfy the ‘particularized need’ standard,” Stojetz v. Ishee, No. 2:04-CV-

263, 2014 WL 4775209, at *74 (S.D. Ohio Sept. 24, 2014), aff’d, 892 F.3d 175 (6th Cir. 2018).

If courts permitted disclosure of grand jury materials based on speculation that they contained

material that could be used for impeachment, to refresh a witness’ recollection, or to test a

witness’ credibility, the protections offered by Federal Rule of Criminal Procedure 6(e) would

have little meaning.

       Plaintiffs contend that Fausnaugh’s deposition testimony was inconsistent regarding what

happened at the hospital after Adams’ first overdose. (Doc. 16 at 10–11). Specifically, they

allege that, at his deposition, Fausnaugh could not recall who relieved him from the hospital and

who drove Adams back to the Jail from the hospital. (Id.). Those details are tangential, at best,

to the material issues in this case. Further, Plaintiffs have offered nothing more than speculation

that Fausnaugh may have testified about those tangential details before the Pettiford grand jury.

Disclosure is, therefore, not justified based on these arguments. See In re Special Grand Jury

89-2, 143 F.3d at 571; Stojetz, 2014 WL 4775209, at *74.

       Plaintiffs also argue that Fausnaugh’s deposition testimony was inconsistent with the

statements of other witnesses in this action. (Doc. 16 at 11–12). According to them, Fausnaugh

previously told Adams’ family members that Adams informed him that Pettiford had provided

Adams with the drugs that caused her first overdose; but at deposition, Fausnaugh denied the

same. (Id.). They, therefore, contend that they need Fausnaugh’s grand jury testimony to test his

credibility. (Id.). The fact of who gave Adams the drugs that caused her first overdose is a



                                                11
material issue in this case. But whether Fausnaugh learned of Adams’ admission from Adams

herself or another individual is not. At his deposition, he testified that he listened to Adams’

interview with another deputy during which she admitted that Pettiford had provided her with the

drugs that caused her first overdose. (See Doc. 16-1 at 29:20–30:11). Moreover, Plaintiffs have

offered only speculation that the grand jury materials might contain information regarding this

issue. Disclosure is, therefore, not justified based on these arguments. See In re Special Grand

Jury 89-2, 143 F.3d at 571; Stojetz, 2014 WL 4775209, at *74.

        On the facts before the Court now, Plaintiffs have failed to demonstrate a particularized

need for the transcript of Fausnaugh’s grand jury testimony. The Court, therefore, declines to

order its disclosure.

        B. Grand Jury Exhibits

        Plaintiffs also argue that disclosure of the exhibits presented to the Pettiford grand jury is

necessary because “[t]he Grand Jury must have received information in some form that enabled

jurors to connect the dots from the material provided in the investigations of Ms. Adams’

overdoses and death to return a five-count indictment, particularly given the short length of

Detective Fausnaugh’s testimony.” (Doc. 16 at 10). In their view, “[f]ailing to disclose this

information, which is unavailable anywhere else, would be highly prejudicial to plaintiffs

because the criminal culpability in Meesha Pettiford’s case is the nexus to establishing civil

liability in the current proceeding.” (Id.).

        The Sixth Circuit has articulated a clear standard for the disclosure of this type of

information:

                Federal Rule of Criminal Procedure 6(e) creates an obligation of secrecy
        that prevents certain persons from disclosing a matter occurring before the grand
        jury. Confidential documentary information not otherwise public obtained by the
        grand jury by coercive means is presumed to be matters occurring before the

                                                 12
       grand jury. Thus, even documents that were originally prepared in the ordinary
       course of business are presumptively matters occurring before the grand jury
       when they have been requested pursuant to a grand jury investigation.
               Mere contact with a grand jury, however, does not change every document
       into a matter occurring before a grand jury within the meaning of Rule 6. Rather,
       a party can rebut the presumption that the sought-after materials should be so
       classified by demonstrating that the information is public or was not obtained
       through coercive means or that disclosure would be otherwise available by civil
       discovery and would not reveal the nature, scope, or direction of the grand jury
       inquiry.

Dassault Systemes, SA v. Childress, 663 F.3d 832, 845 (6th Cir. 2011) (citations, quotations and

alterations omitted).

       Plaintiffs do not address this standard and, therefore, have not made a showing that

disclosure of the Pettiford grand jury exhibits is justified. As a practical matter, the parties

should be able to resolve this matter without Court intervention. In response to Plaintiffs’

discovery requests, Defendants have produced numerous documents related to Adams’ death and

Pettiford’s indictment, including the prosecutor’s complete file for the Pettiford grand jury. One

could reasonably assume that any exhibits presented to the Pettiford grand jury would be

included in the prosecutor’s file. The parties should meet and confer on this issue to discuss (1)

whether there are any documents that were presented to the Pettiford grand jury that have not

been produced to Plaintiffs, and (2) if such documents exist, the grounds for Defendants

withholding them from Plaintiffs. Depending on the results of the meet and confer process, the

Court may be willing to consider granting Plaintiffs leave to serve a narrowed Rule 45 subpoena.

IV.    CONCLUSION

       For the foregoing reasons, Defendants’ Motion to Quash Subpoenas Duces Tecum Issued

By Plaintiff (Doc. 15) is GRANTED.

       IT IS SO ORDERED.




                                               13
Date: May 24, 2019        /s/ Kimberly A. Jolson
                          KIMBERLY A. JOLSON
                          UNITED STATES MAGISTRATE JUDGE




                     14
